Name: Council Regulation (EC) No 334/2002 of 18 February 2002 amending Regulation (EC) No 1683/95 laying down a uniform format for visas
 Type: Regulation
 Subject Matter: international law;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32002R0334Council Regulation (EC) No 334/2002 of 18 February 2002 amending Regulation (EC) No 1683/95 laying down a uniform format for visas Official Journal L 053 , 23/02/2002 P. 0007 - 0008Council Regulation (EC) No 334/2002of 18 February 2002amending Regulation (EC) No 1683/95 laying down a uniform format for visasTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(b)(iii) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Council Regulation (EC) No 1683/95(3) laid down a uniform format for visas.(2) Measure No 38 of the Vienna Action Plan, adopted by the Justice and Home Affairs Council on 3 December 1998, states that attention must be given to new technical developments in order to ensure, where appropriate, greater security in the uniform format for visas.(3) Conclusion No 22 of the Tampere European Council of 15 and 16 October 1999 states that a common active policy on visas and false documents should be further developed.(4) The establishment of a uniform visa format is an essential element in the harmonisation of visa policy.(5) It is necessary to make provision for the establishment of common standards relating to the implementation of the uniform format for visas, in particular common rules on the technical methods and standards to be used for filling in the form.(6) The integration of a photograph produced according to high security standards is a first step towards the use of elements establishing a more reliable link between the uniform format visa and the holder as an important contribution to ensuring that the uniform format for visas is protected even against fraudulent use. The specifications set out in ICAO (International Civil Aviation Organisation) document 9303 on machine readable visas will be taken into account.(7) Common standards relating to the implementation of the uniform format for visas are essential to meet high technical standards and to facilitate detection of forged or falsified visa stickers.(8) The powers to adopt such common standards should be conferred on the Committee set up by Article 6 of Regulation (EC) No 1683/95 which should be adapted to take account of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4).(9) Regulation (EC) No 1683/95 should therefore be amended.(10) The measures provided for in this Regulation to make the uniform format for visas more secure do not affect the rules currently governing recognition of the validity of travel documents.(11) The conditions governing entry into the territory of the Member States or the issue of visas do not affect the rules currently governing recognition of the validity of travel documents.(12) As regards the Republic of Iceland and the Kingdom of Norway, this Regulation constitutes a development of the provisions of the Schengen acquis falling within the area referred to in Article 1, point B, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(5).(13) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom gave notice, by letter of 4 December 2001, of its wish to take part in the adoption and application of this Regulation.(14) In accordance with Article 1 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, Ireland is not participating in the adoption of this Regulation. As a result, and without prejudice to Article 4 of the said Protocol, the provisions of this Regulation do not apply to Ireland,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1683/95 is hereby amended as follows:1. Article 2 shall be replaced by the following: "Article 21. Further technical specifications for the uniform format for visas relating to the following shall be established in accordance with the procedure referred to in Article 6(2):(a) additional elements and security requirements including enhanced anti-forgery, counterfeiting and falsification standards;(b) technical standards and methods to be used for the filling in of the uniform visa.2. The colours of the visa sticker may be changed in accordance with the procedure referred to in Article 6(2)."2. Article 6 shall be replaced by the following: "Article 61. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC(6) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at two months.3. The Committee shall adopt its rules of procedure."3. The following subparagraph shall be added to Article 8: "The integration of the photograph provided for in point 2a of the Annex shall be implemented at the latest five years after the adoption of the technical measures provided for the adoption of this measure in Article 2."4. The following point shall be inserted in the Annex: "2a. An integrated photograph produced according to high security standards."Article 2The first sentence of Annex 8 of the final version of the Common Consular Instructions and Annex 6 of the final version of the Common Manual as they stand following the Decision of the Schengen Executive Committee of 28 April 1999(7) shall be replaced by the following: "The technical and security features for the visa sticker format are contained in, or adopted on the basis of, Council Regulation (EC) No 1683/95 of 29 May 1995 laying down a uniform format for visas(8), as last amended by Regulation (EC) No 334/2002(9)."Article 3This Regulation shall not affect the powers of the Member States regarding recognition of States and territorial entities and passports, identity documents and travel documents issued by their authorities.Article 4This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 18 February 2002.For the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ C 180 E, 26.6.2001, p. 310.(2) Opinion delivered on 12 December 2001 (not yet published in the Official Journal).(3) OJ L 164, 14.7.1995, p. 1.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 176, 10.7.1999, p. 31.(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 239, 22.9.2000, p. 317.(8) OJ L 164, 14.7.1995, p. 1.(9) OJ L 53, 23.2.2002, p. 7.